department of the treasury dc washington person to contact telephone number refer reply to cc dom fi p plr-116717-98 date apr a interna revenue service index nos legend tribe state x act y dear this ruling responds to your letter dated date and subsequent correspondence requesting a ruling that tribe is an indian_tribal_government within the meaning of sec_7701 and a of the internal_revenue_code facts tribe is officially recognized by the department of the interior as an indian_tribe with a government-to-government relationship with the united_states by virtue of being included on the list of tribal entities published by the secretary of the interior in the federal_register see fed reg tribe under act y congress reaffirmed the federally recognized status of tribe is located in state x tribe's governing body is its elected tribal council or board_of directors which exercises legislative and administrative authority constitution the board_of directors is instilled with certain powers including inter alia the following under tribe's i to promulgate and enforce ordinances governing the conduct of persons within tribe's jurisdiction to establish a reservation court and define its duties and powers ii to exclude and remove from tribe lands any person not legally entitled to be there iii to adopt resolutions ordinances and a code providing for the licensing regulation and control of non-tribe persons coming upon or being within tribe's territory or jurisdiction for the purpose of recreational boating hunting fishing trapping gathering fruits of the earth or other usual rights of occupancy and iv to adopt resolutions ordinances and a code providing for regulation and control of bands' members who hunt trap gather fruits of the earth or exercise other usual rights of occupancy upon or within tribe's territory or jurisdiction fish tribe is not included in the list of indian tribal this governments provided in revproc_83_87 c b is a list of indian tribal governments that are to be treated as states for certain federal tax purposes pursuant to sec_7701 and a of the code law and analysis the indian tribal governmental tax status act of title l of pub no c b no c b ii pub l internal_revenue_code that pertain to the tax status of indian tribal governments tribal governments were to be treated as states for some federal tax purposes for two years beginning in indian added provisions to the as amended by section of the tax_reform_act_of_1984 vol made permanent the rules treating indian tribal c b governments or subdivisions thereof as states or political subdivisions thereof for specified federal tax purposes rev_proc 1986_1_cb_550 see sec_7701 a of the code defines the term indian_tribal_government as the governing body of any tribe band community village or group of indians or if applicable alaska natives which is determined by the secretary after consultation with the secretary of the interior to exercise governmental functions sec_7871 of the code treats an indian tribal a state for certain specified tax purposes government as legislative_history to sec_7871 congress indicated that this provision of the code will not apply to any indian_tribal_government unless it is recognized by the treasury_department after consultation with the interior department as exercising sovereign powers sovereign powers include the power to tax domain and police powers such as control_over zoning police the legislative_history provides that the power of eminent in the it protection and fire protection cong 2d sess 1983_1_cb_522 h_r conf_rep no 97th the department of the interior publishes a list of tribe is on the list tribal entities on this list have a recognized indian tribes government-to-government relationship with the united_states and are eligible for programs administered by the bureau of indian affairs sovereignty except where it has been limited by treaty or federal statute or by implication as a necessary result of their dependent status retain the right to exercise a wide variety of powers including the power to tax jurisdiction over tribal lands the power of eminent_domain police powers and absent such limitation tribes on the list indian tribes possess inherent although the powers of tribe's governing body is stated in is apparent from a review of certain tribal general terms it statutes enacted implemented and enforced by the tribal council that tribe exercises a broad range of governmental powers including but not limited to the powers of eminent_domain and police powers for example in the interim criminal code the tribal council exercises tribe's power to prohibit certain conduct within its territory by punishing people who violate the laws of the tribe this office has consulted with the department of the interior regarding tribe opined that the governing body of tribe exercises governmental functions the department of the interior has conclusion tribe exercises governmental functions and thus qualifies as an indian_tribal_government within the meaning of sec_7701 and a of the code except as specifically provided otherwise no opinion is expressed on the federal tax consequences of any particular transaction establish that tribe qualifies for a particular federal income or excise_tax benefit specifically this ruling does not conclusively plr-116717-98 this ruling is directed only to the taxpayer who requested sec_6110 of the code provides that this ruling may it not be used or cited as precedent sincerely yours assistant chief_counsel financial institutions products by khe mw ke ptt alice m bennett chief branch enclosures copy of this letter copy for sec_6110 purposes 1b
